NONFINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-14 are objected to because of the following informalities: the limitations “an external mobile terminal” in claims 1 and 8 should be changed to --a mobile terminal-- so as to match other limitations and claims, with the same term “mobile terminal” OR every instance of --mobile terminal-- could be changed to match “external mobile terminal”.
Claim 2, limitation “millimeter a wave wireless communication” should be changed to –a millimeter wave wireless communication--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YAE et al. (US 9848457 B1).
Re claim 1. YAE discloses (abstract) a vehicle infotainment system (i.e. Audio Video Navigation (AVN) system) comprising: 
a short-range wireless communication module 11 configured to establish a wireless communication with an external mobile terminal (c.7 ll.19-34 – by way of communicating codes such as processing codes used for communication between smartphone and AVN system); 
a communication module configured to transmit data to and receive data from the mobile terminal using a communication method in a specific band through at least one link mode (c.7 ll.19-34 – by way of wireless communication module, such as a BT or Wi-Fi module); and 
a controller 15 configured (c.7 ll.35-38) to activate a first link mode for using content of the mobile terminal in the vehicle infotainment system of the at least one link mode when the wireless communication with the mobile terminal is established (c.3 ll.38-46 – FIG.4B-4C) and to transmit a first control signal for controlling the mobile terminal to activate the first link mode to the mobile terminal through the short-range wireless communication module. (FIG.4B-4C – c.4 ll.4-15)
Re claim 8. YAE discloses (as applied for claim 1 – given their similarity in limitations) a method of controlling a vehicle infotainment system, the method comprising: establishing a wireless communication with an external mobile terminal; activating a first link mode of at least one link mode for transmitting data to and receiving data from the mobile terminal using a communication method in a specific band; and transmitting, to the mobile terminal, a first control signal for controlling the mobile terminal to activate the first link mode through the wireless communication.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAE et al. (US 9848457 B1) in view of LI et al. (US 20120320874 A1).
Re claims 2 and 9, However, YAE fails to explicitly disclose:
Re claim 2. the vehicle infotainment system according to claim 1, wherein the communication method in the specific band includes millimeter a wave wireless communication in a band of 30 GHz to 300 GHz.  
Re claim 9. the method according to claim 8, wherein the communication method in the specific band includes a millimeter wave wireless communication in a band of 30 GHz to 300 GHz.  
	LI teaches (abstract) in a related field of invention, the use of wireless communication bands including that of 30 GHz to 300 GHz for mobile broadband applications, to meet high demand of mobile data. [0027]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using a wireless communication band as taught by LI in order to meet the demand of mobile data as may be needed by navigation/infotainment systems.



Allowable Subject Matter
Claims 3-7 and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683



/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        6/15/2022